Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 10/08/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Daniel Evans (Reg. # 75,818) on July 25, 2021.
Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
14-20. (canceled)
Election/Restriction
Applicant's election with traverse of Invention I, claims 1-13, in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that the restriction has not been properly established under MPEP §§ 803/806.05(j). For example, the Office has failed to identify any mutually exclusive features. Further, the assertion that the inventions are not capable of use together is not supported by the evidence of record.
However, in addition to the grounds from the Office Action dated 05/19/2022, the traversal is not found persuasive because the specification and the drawings show that the claimed features of Invention I and Invention II are mutually exclusive.  As best understood in light of the specification and drawings, Invention I is shown in Figs. 2-6 and Invention II is shown in Figs. 7-12 (Figs. 3 and 7 are reproduced below).

    PNG
    media_image1.png
    380
    464
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    252
    344
    media_image2.png
    Greyscale

Invention I and Invention II as shown in Figs. 7-12 are mutually exclusive because they don’t overlap in scope. Specifically, Invention I, as claimed in claim 1, does not overlap in scope with Invention II because Invention I is directed to the orientation of the catalyst with respect to the turbine pipe and a three-way wastegate valve, in contrast, Invention II is directed to the structure of the wastegate valve which includes the cylindrical shield, rectangular plat, a curved plate, and a central rotation axle.  Further, as shown in Figs. 3 and 7, the three-way wastegate of Fig. 3 could not be applied to the rotary flow control valve of Fig. 7.  Thus, as best understood from the specification, drawings, and the claims, Invention I and II are mutually exclusive because they don’t overlap in scope.
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Note regarding 35 USC § 112(b):
The claims are not considered indefinite even though they recite “a turbine bypass passage pipe outlet arranged at about 45 degrees relative to the centerline of the catalyst” because the specification (page 9) defines the range.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-13 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Oki et al. (US 20200173308) is representative of the art in this field. Oki discloses:
1. An engine system (10), comprising: 
a catalyst (15) including a plurality of flow chambers (Fig. 8 and Para [0137]); 
a turbine pipe outlet ( not numbered); 
a turbine bypass passage pipe outlet (54); 
a three-way valve (152) configured to distribute exhaust gas to the turbine bypass passage pipe outlet and the turbine pipe outlet; and 
an actuator (180) to adjust a position of the three-way valve.
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-13, in claim 1 and 8 the prior art of record does not teach:
a turbine pipe outlet (not numbered) arranged at about 45 degrees relative to a centerline (C) of the catalyst; 
a turbine bypass passage pipe outlet (54) arranged at about 45 degrees relative to the centerline of the catalyst; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746